Citation Nr: 0720309	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-35 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1975 to December 
1977.  He died in April 2003.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In August 2006, the appellant testified before the Board at a 
personal hearing at the RO (Travel Board hearing).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has contended that the veteran assisted with 
the evacuation of wounded from Saigon at the conclusion of 
the Vietnam Conflict in 1975, that he was physically present 
in Vietnam at that time.  On that basis, she contends, he is 
entitled to the presumption of exposure to herbicide (e.g., 
Agent Orange).  See 38 C.F.R. § 3.307(a)(6)(iii) (2006).  The 
veteran's death certificate shows that he died in April 2003 
due to lymphoma; the treatment records indicate it was 
non-Hodgkin's lymphoma.  Non-Hodgkin's lymphoma is among the 
diseases for which service connection is presumed if 
manifested to a compensable degree in a veteran who was 
exposed to an herbicide agent during the Vietnam Era.  See 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2006).  The Vietnam 
Era ended on May 7, 1975.  38 U.S.C.A. § 101(29) (West 2002).  
Thus, service connection for the cause of the veteran's death 
can be established if it can be shown that he did serve in 
Vietnam during the Vietnam Era.  

The veteran's DD Form 214 shows he entered onto active duty 
on January 3, 1975, and was separated from service on 
December 4, 1977.  The DD Form 214 also shows he had more 
than two and a half years of foreign service.  While it would 
appear to be unlikely that the veteran had completed his 
training and was serving in Vietnam on or before May 7, 1975, 
as stated in the September 2004 rating decision, VA's duty to 
assist the claimant requires an additional effort to 
determine whether he did, in fact, have such requisite 
service.  Although the DD Form 214 does not show he served in 
Vietnam, by way of decorations, medals, badges, 
commendations, citations, or other awards indicative of 
Vietnam service, it is possible his service personel records, 
which normally document all of a serviceman's duty 
assignments during service, might well contain pertinent 
evidence.  The claims file does not reflect that an effort 
has been made to obtain the veteran's service personnel 
records.  Therefore, a remand is required so that those 
records may be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the veteran's 
service personnel records.  

2.  Then readjudicate the appellant's 
claim in light of the additional evidence 
submitted or otherwise obtained since the 
statement of the case (SOC) in October 
2005.  If her claim is not granted to her 
satisfaction, send her a supplemental 
statement of the case (SSOC) discussing 
this additional evidence and give her an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




